Pee Curiam,
There is nothing in either of the assignments of error to warrant a reversal of the judgment. In the first, the subject of complaint, is that “the court erred in not instructing the jury to disregard entirely” the improper and irrelevant testimony, elicited by the plaintiff’s cross-examination of the defendant, recited therein. This admittedly improper testimony was immediately stricken out by the learned trial judge on motion of *577defendant’s counsel. He thus promptly did all be was asked to do, and should not be convicted of error for not doing more. As to the second assignment, the court was clearly right in sustaining the objection and excluding secondary evidence of the contents of the bill shown to be in existence, but not produced.
Judgment affirmed.